Opinion filed March 24, 2011




                                              In The


   Eleventh Court of Appeals
                                           __________

                        Nos. 11-11-00054-CR & 11-11-00055-CR
                                      __________

                         ROBERT KEITH BROOKS, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 161st District Court

                                       Ector County, Texas

                         Trial Court Cause Nos. A-33,437 & A-33,438


                            MEMORANDUM OPINION

         Robert Keith Brooks filed a pro se notice of appeal in each cause from the trial court’s
denial of his postconviction application for writ of habeas corpus. On March 7, 2011, this court
wrote appellant and informed him that it did not appear that our court had jurisdiction in these
cases.    We requested that appellant respond and show grounds to continue the appeals.
Appellant has filed a response in which he requests that this court reinstate his direct appeals.
         On March 13, 2009, appellant was convicted of the offenses of aggravated assault with a
deadly weapon and sentenced to thirty years confinement. Appellant appealed to this court, and
the appeals were dismissed by this court on November 19, 2009, in our cause nos. 11-09-00121-
CR and 11-09-00122-CR. This court has no jurisdiction to reinstate appellant’s direct appeals or
to consider appeals from the denial of postconviction applications for writ of habeas corpus filed
pursuant to TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2010).
       Accordingly, these appeals are dismissed for want of jurisdiction.


                                                            PER CURIAM


March 24, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2